.,      q
               ~.n:.;x           : OFFlCE    OF THE    ATTORNEY        GENERAL     OF TEXAS
.j..,,,
    ;‘:
                                                           AUSTIN



                                                           .,     .:               ibnuary -la,1939




                                    Your rorp33t for cn                          a3 rsahxl     bg t!d.f~
                                                                                                       of-
                                 You c&z the follovdq
                                                                             on cxt0a3loaof!c tern
                                                                            er caatandia:the ten ro-
                          fleets that t!Ia                                    the hllld Jury to con-
                          tlnua its delibe                                                -.
                                                                       1 f3tatutca,
                                                                                  Um,    and Al-Mole
                                                                       , pg. iX.3431, 4ra tb stitdutas
                                                                       f t:ieDistrict Cou?t.
                                                                           CO. ‘(c02~1~33~0n   or

‘..’

                                                        * of tho p.Irtioularccec on account of
                                                          not the exteneionof tic tern bpmr-
       \
                                                          ,320~to authorize a Diotrict Sud,g to
                                                      oscarf to dim030 of "oanding litigstionw.
           \

               i



               j
           _                   / ..c
?                             C’
Y\                      /’
  yo   :   .L                ‘-,I.
            :
       ,.~,&OR Ln order to dis?oso of ">sndiag litigation*by otiltiw the
         ~CSUSO~ Par the OXIXXS~O~ to be Lo cllo-.vtke GrarC Pury to continue
          its deL,,~,cr~tions, To tLic ozdcr, tho corncats, quoted bolTp;l,
                                                                          of
        - Judge 3nviLso!1i?.23   dissczt*   &nlon,   in f2x3 ccne 0r AlOxr~~cr
          V. state* 234 S.X. 644, sso epplicablo:
                ..
                                       n* * * th3‘t&~ti03 if th0 ~ti’~sl0~ or the
                              ten under &-tic30 172G ortho Revised Civil Stat-
                              utoo (Ann :rticle 19233)hzs no ‘ap.n3&xition. The
                              ev',doncoand the blSL escludou the idea that them
                              54s a ~om3.n.~trial bcrcrc the cart zt tke t5.23
                              tb order \933 entcm?. TLc 0nlJ i043on     m3  tbut
                              t!~ Gr&d July raqcestod it, that they &$A      bo
                              enabled to dis?ooe of?'so1pzxttcn they 'haduncer
                              lnvest1~ution."




                           For thfjreasons statsd, we sra of the opi;lionth2t under :
           t&        oircumstanoes,the'indictmld;syou mztion'are inmlkd.

                                                            Yours,rospectmy